Citation Nr: 1217553	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  04-22 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder. 

2.  Entitlement to a rating higher than 10 percent for gastroesophageal reflux disease.


REPRESENTATION

Veteran represented by:	Robert M. Kampfer, Attorney at Law

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1977 to November 1980. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in December 2002 and in July 2004 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In June 2005, the Veteran appeared at a hearing before a Veterans Law Judge, who retired from the Board.  A transcript of the hearing is in the record.  In June 2007, the Board notified the Veteran through counsel that he had the right to another hearing before a Veterans Law Judge, who would decide his appeal.  There is no record of response from the Veteran or attorney.  And the right to another hearing is deemed waived and the case has reassigned to the undersigned Veterans Law Judge.  

In a decision, promulgated in November 2005, the Board denied the claims of service connection for a chronic low back disability and for a psychiatric disorder and the claim for increase for gastroesophageal reflux disease.  The Veteran then appealed the decision by the Board to the United States Court of Appeals for Veterans Claims (Court).  In June 2007, the Court granted a Joint Motion of Remand and vacated the decision by Board and remanded the case to the Board for further proceedings consistent with the Joint Motion. 

In December 2007, the Board remanded the claims for further development.  As to the low back claim, in November 2011, the RO granted service connection for a chronic low back disability.  This is a full grant of the benefit that was on appeal, that is, service connection for a chronic low back disability.  The Veteran does have the remainder of the one-year period from the date he was notified in December 2011 to file a notice of disagreement to initiate an appeal of the assigned rating or the effective date of the benefit. 



In its remand, the Board directed the RO to provided notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) and to obtain VA records and private medical records.  And the Veteran was to be afforded VA examinations for the claims of service connection for a psychiatric disorder and for the claim for increase for gastroesophageal reflux disease. As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998)

FINDINGS OF FACT

1.  A psychiatric disorder, generalized anxiety disorder with dysthymia and secondary alcohol abuse, had onset in service.

2.  Gastroesophageal reflux disease is manifested by daily symptoms of burning, reflux, and bloating, treated by regular medication, but there is no objective evidence of persistent symptoms with considerable impairment of health due to gastroesophageal reflux disease.


CONCLUSION OF LAW

1.  A psychiatric disorder, generalized anxiety disorder with dysthymia and secondary alcohol abuse, was incurred in service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The criteria for a rating higher than 10 percent for gastroesophageal reflux disease have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.114, Diagnostic Codes 7305-7346 (2011).






The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

As the claim of service connection for a psychiatric disorder is resolved in the Veteran's favor, further discussion here of compliance with the VCAA is not necessary.

Duty to Notify

On the claim for increase for gastroesophageal reflux disease, under 38 U.S.C.A. § 5103(a), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  


The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by letters, dated in July 2003 and in December 2007.  The notice included the type of evidence needed to substantiate the claim for increase, namely, evidence that the symptoms had increased and the effect on employment.  

The Veteran was notified that VA would obtain VA records and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for content of the VCAA notice, the documents substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (to the extent of pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment).  Further VCAA notice is not required.

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  





The timing error was cured by content-complying VCAA notice after which the claim was readjudicated as evidenced by the supplemental statement of the case, dated in November 2011.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.)

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained VA records, records from the Social Security Administration, and private medical records.   The Veteran was afforded VA examinations in January 2003, April 2004, September 2009, and September 2010.  

The report of the VA examinations included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as sufficient findings to rate the disability.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the Veteran does not claim his disability resulted from combat, the combat provisions of 38 U.S.C.A. § 1154(b) do not apply. 



Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.15. 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board").)

Facts

The service treatment records show that on entrance examination in March 1977 there was no finding or history of mental illness.  In November 1977, the Veteran complained of a nervous condition, which caused his hands to peel.  He also stated he had been plagued with the problem for years, but reoccurred 12 weeks earlier.  After a physical examination, the assessment was mild allergic reaction of the hands and anxiety.  






In March 1978, the Veteran sought treatment for stomach pains.  It was noted the Veteran complained of nervousness.  The Veteran described himself as a nervous type, but he also admitted that the problem could have been related to drinking the previous Saturday.  The assessment was a history of intestinal irritability that may be secondary to alcohol or to a psychiatric overlay, which in one note included anxiety.  In May 1978, the Veteran again complained of scaly hands.  In December 1978, the Veteran complained of insomnia over several months.  The Veteran described problems related to family and to his deployment.  After a mental status examination, the assessment was mild situational depression with marital adjustment reaction.  Family counseling was recommended.  

On separation examination in September 1980, there was no complaint or history of mental illness. 

After service, the Veteran was involved in a serious vehicle accident in August 1990.  The records of the Social Security Administration show that the Veteran sustained serious orthopedic injuries to the right lower extremity, facial injuries including a fractured jaw, pulmonary injuries, lacerations, and major head trauma.  The Veteran was unconscious for two weeks and hospitalized for three months.  As to the closed head injury, the Veteran has suffered cognitive deficits including short term memory loss.

In February 1991 on a neuropsychological evaluation, it was noted that before the accident, the Veteran had a tendency to worry about small things and insisted on precision.  Other than the alcohol abuse, the Veteran had no pre- accident psychological problems other than obsessive- compulsive behavior.

In 1994, the Veteran sought treatment for substance abuse for which he had first sought treatment nine years earlier.  The Veteran otherwise denied any psychiatric history.  The diagnosis was acute withdrawal syndrome of alcohol dependency.

In 1995, the Veteran successfully applied for disability benefits from the Social Security Administration.  The records from the Social Security Administration contain an undated evaluation showing the Veteran had a long history of substance abuse characterized by instability, markedly impaired social judgment, and impulsive or unacceptable behavior.  

In April 1995, it was determined that the vehicle accident in 1990 resulted in cognitive deficits, affecting the Veteran's ability to relate to others, to follow instructions, and to concentrate.  He also had memory problems. 

In May 1997, the Veteran sought psychiatric treatment by VA.  It was reported that the Veteran had not been previously seen in the mental health clinic or had he used any psychiatric services in the past. The Veteran complained of insomnia due to knee pain from a knee fusion in 1990, resulting form the vehicle accident.  Persistent insomnia was noted. 

In October 1997, the diagnosis was mood disorder secondary to chronic physical condition and head trauma.  The Veteran also had dementia related to the head injury and insomnia secondary to pain from various medical problems.   

In February 1999, the Veteran was diagnosed with depression and insomnia, which the Veteran stated had been ongoing since the 1990.  

In September 1999, it was noted the Veteran slept restlessly partly due to his discomfort, which contributed to his depression.

In October 1999, the Veteran was evaluated for his sleep disturbance which was attributed to pain.  The diagnosis was insomnia secondary to chronic pain syndrome.  In addition, the Veteran had alcohol dependence, which was noted to be in remission.  The evaluator specifically noted the Veteran's sleep disturbance was not due to seizures, mood disorder, or anxiety.





In January 2000, at a VA pain clinic, the Veteran complained of depression since his accident in 1990.  

In March 2000, the Veteran was diagnosed with cognitive impairment, causing depression.  The Veteran denied any history of psychiatric problems before the 1990 vehicle accident.  

In July 2002, the Veteran was diagnosed with depression and anxiety disorder.

In September 2002 on a VA mental health examination, the Veteran complained of difficulty staying sober.  He described the vehicle accident in 1990 and that he had not worked since then.  The diagnoses were alcohol abuse, depression secondary to chronic pain, and cognitive disorder.  The examiner concluded that the Veteran had ongoing psychiatric problems unrelated to service.  

In a statement in July 2003, the Veteran maintained that the mild depression he experienced in service continued throughout his adult life.  He stated that he started to use alcohol to settle his nerves and sleep better.  The Veteran stated that he had a fear of flying and when he was assigned to fly he became nervous.

In September 2009, on VA examination, the VA examiner noted the service treatment records documented treatment for low back pain and treatment for anxiety and depression.  After separation, the Veteran was disabled by physical injuries but also had difficulties in relationships, self medicated with alcohol, and suffered from poor sleep and anxiety.  

In the VA examiner's opinion, the Veteran displayed the classic symptoms of general anxiety disorder and dysthymia including sweaty and peeling hands which the Veteran has complained of for years even after separation, chest tightness, nervous feelings, and the depression.  The diagnosed was generalized anxiety disorder with dysthymia and secondary alcohol abuse.  



In the VA examiner's opinion the condition related to service, specifically to back injuries, and that it was at least as likely as not that the Veteran's current mental health problems of anxiety and depression were related to or caused by the Veteran's service.  The VA examiner did clarify that the Veteran had cognitive deficits, but the problems are related to vehicle accident and not to service. 

In December 2010, the Veteran underwent a second VA examination.  The Veteran complained of nerves and sleep difficulties including significant problems falling asleep.  The Veteran stated the problems existed ever since service.  After psychological examination, the VA examiner diagnosed general anxiety disorder, dementia secondary to head trauma, and alcohol dependence in remission.  The VA examiner stated that alcohol dependence may have started as a way for the Veteran to cope with the anxiety and sleep problems.  The VA examiner noted a similarity between the Veteran's current symptoms and the complaints he had in service, but also noted there a number of other events after service that contributed to his anxiety including the vehicle accident in 1990, resulting in cognitive deficits.  The VA examiner found no evidence that nervousness was impacting the Veteran's functioning level between service and the vehicle accident in 1990.  The VA examiner therefore concluded that it was not as likely that the Veteran's current psychiatric disorder was related to service.  Nevertheless, the VA examiner stated that the onset of the Veteran's current disorder starting in service could not be completely ruled out.  

At the hearing before the Board, the Veteran testified that he first started having problems with anxiety and insomnia in service.  He also had problems when he was required to fly.  When asked if he continued to have problems with depression and sleeping after service, he acknowledged that he was drinking a lot and he did not notice having problems. 






Analysis

The service treatment records show that in November 1977 the Veteran was treated for symptoms attributed to anxiety and in March 1978 he complained of nervousness, which, at that time, was considered possibly due to a psychiatric overlay.  In December 1978, the Veteran was treated for insomnia due to situational depression.  In September 1980 there was no finding of a psychiatric disorder, including generalized anxiety disorder, on separation examination.  

As psychiatric symptoms were noted, that is, observed during service, the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) apply.

The Veteran is competent to describe symptoms of an illness both in service and after service, Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge), and the Board finds the Veteran not only competent, but credible in describing his psychiatric symptoms such as depression, anxiety, and insomnia.  

As it does not necessarily follow that there is a relationship between the Veteran's current psychiatric disorder and the continuity of symptomatology that the Veteran avers, and as general anxiety disorder is not a condition under case law that has been found to be capable of lay observation, the determination as to the presence or diagnosis of such a disability therefore is medical in nature.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  

Also service connection may be established based on the initial diagnosis after service under 38 C.F.R. § 3.303(d).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159. 

Also, a layperson is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.   Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau 492 F.3d at 1377. 

Although the Veteran is competent to describe psychiatric symptoms, generalized anxiety disorder is not a simple medical condition that the Veteran as a lay person is qualified to diagnose without specialized education, training, or experience.  

Where, as here, there is a question of the presence or a diagnosis of generalized anxiety disorder, not capable of lay observation by case law, and generalized anxiety disorder is not a simple medication condition under Jandreau for the reason expressed, to the extent the Veteran's statements are offered as proof of the presence of a generalized anxiety disorder in service or since service the Veteran's statements are not competent evidence, and the statements are excluded, that is, not admissible as evidence, that is, Veteran's statements are not to be considered as competent evidence favorable to claim.  



There is competent medical evidence on the nexus question in favor of the claim and against the claim.  With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, and whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

The VA examiner in September 2009 noted documented treatment for depression and anxiety and the Veteran currently displayed the classic symptoms of generalized anxiety disorder and dysthmia.  In the VA examiner's opinion, the conditions were related to service and the VA specifically related the conditions to the back injuries, and, therefore, it was at least as likely as not that the Veteran's current mental health problems were related to or caused by the Veteran's service. 

There is no question that the Veteran sought treatment in service for anxiety and also sought treatment for insomnia.  Equally, it is undisputed that the Veteran is currently diagnosed with generalized anxiety disorder and dysthymia.  The Veteran has testified that his symptoms have continued from service to the present. 

Against the claim is the opinion of a second VA examiner, who conducted the examination in December 2010.  The VA examiner noted similarities between the symptoms service and the current symptoms and could not completely rule out an association.  On the other hand, the VA examiner found no evidence that nervousness was impacting the Veteran's functioning level between separation in 1980 and the vehicle accident in 1990.  The VA examiner therefore concluded that it was not as likely that the Veteran's current psychiatric disorder was related to service.  





When, after careful consideration of the entire record, a reasonable doubt arises regarding a material issue of fact, such doubt will be resolved in favor of the Veteran.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102. 

Whereas here the significant facts are not disputed, that is, evidence of a diagnosis of a generalized anxiety disorder and evidence of symptoms in service, and the same set of facts have resulted in contradictory conclusions, the Board finds that there is an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim of service connection.

Given both positive and negative nexus opinions of seemingly equal probative value, the Board finds that the evidence of record is in equipoise as to the matter of whether the Veteran's current mental disorder is related to military service.  The benefit of the doubt rule applies and is resolved in the Veteran's favor.  As there is a reasonable doubt, which is resolved in the Veteran's favor, 38 C.F.R. § 3.102, all three elements of service connection are satisfied, and the benefit sought on appeal is granted.

Rating Gastroesophageal Reflux Disease

The Veteran is service connected for gastroesophageal reflux disease, currently rated at 10 percent.

Rating Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. 





The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Gastroesophageal reflux disease is rated under Diagnostic Code 7346 as analogous to a hiatal hernia.  Under 38 C.F.R. § 4.114, ratings under Diagnostic Code 7301 through 7329, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  Rather, a single rating will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.

For a rating higher than the current 10 percent rating, under DC 7346, the evidence must show persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  


Facts

In January 2003 on VA examination, the Veteran complained of upper abdominal distress and burning, responding to medication.  Physical examination revealed mild tenderness just to the left of the epigastrium.  

In July 2003, VA records show that the Veteran's gastroesophageal reflux disease was flaring with a change in medication.  

In April 2004 on VA examination, the Veteran related episodes of occasional heartburn and left upper chest pain over the previous weeks and that his medication had been increased.  The Veteran described a pattern of being placed on medication with initial relief, but then his symptoms increase in severity, resulting in a switch to a new medication.  He denied hematemesis or melena, circulatory disturbance after meals, or hypoglycemic reaction.  He complained of frequent loose stools and bloating.  His weight was stable and he had no anemia by history.  Physical examination revealed mild tenderness in the epigastrium.  

In September 2009 on VA examination, the VA examiner noted the Veteran used a variety of medications, but the Veteran still had symptoms daily.  The Veteran did not have nausea, vomiting, hematochezia, or melena.  On examination, the Veteran had a slightly tender abdomen and slight bloating.  

In September 2010 on VA examination, it was noted that the Veteran experienced occasional abdominal pain without radiation or substernal burning.  The Veteran described occasional difficulties swallowing and a burning sensation radiating to his arms and shoulders.  

The Veteran has a normal appetite and his weight varied only by 5 to 10 pounds.  The Veteran described difficulty with hot or spicy food.  He stated that in the morning he woke up with regurgitation, burping, and gagging.  The examination revealed mild epigastric tenderness but no distention.


The VA examiner stated the symptoms were fairly well controlled by medication and diet and there was no considerable impairment of the Veteran's health.

Analysis

The criteria for the next higher rating are dysphagia (difficulty swallowing), pyrosis (burning sensation), and regurgitation accompanied by substernal or arm or shoulder pain, which is productive of considerable impairment of health.  

The Veteran has reported daily symptoms of abdominal distress, burning, bloating, and reflux.  Mild abdominal tenderness had been noted in the VA examinations in January 2003, April 2004, September 2009, and September 2010.  The reflux has been severe enough that on occasion the Veteran vomits.  He has denied hematemesis, melena, circulatory disturbance after meals, hypoglycemic reaction, anemia, or weight loss. 

While the Veteran has complained of pain in his left shoulder and arm, no medical providers has attributed the pain to the service-connected disability.  While the Veteran did complain of radiating left arm pain on VA examination in September 2010, the VA examiner characterized the disability as one that does not impair the Veteran's health and the VA examiner did not attribute any left arm pain to gastroesophageal reflux disease.  

Despite daily symptoms of reflux, which are helped to some degree by medications, in the judgment of the Board, the evidence does not demonstrate that the symptoms are of the severity contemplated for a 30 percent rating under DC 7346, that is, the symptoms of gastroesophageal reflux are persistent but not severe enough to be productive of considerable impairment of health.  Even considering the Veteran complained of left arm pain and occasional difficulty swallowing.  There is no other evidence of considerable impairment of health as evidenced by fairly stable weight and no treatment other than medication. 



On each of the VA examinations, the symptoms did not produce ing approaching considerable impairment of health.  As such the evidence does not support a higher rating.  The Veteran's statements and testimony are also consistent with the examination findings.  

The Veteran argues for higher rating, because his medications do not fully control his symptoms and the medications have to be changed, but whether gastroesophageal reflux is controlled by medication or not is not part of the rating criteria. 

As the foregoing evidence shows, for the period covered in this appeal, gastroesophageal reflux disease is manifested by epigastric distress with nausea, regurgitation, and heartburn, but there is no evidence of considerable impairment of health, as required for a 30 percent rating under Diagnostic Code 7346.  

The Board has given consideration to staged ratings over the period considered in this appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board concludes that the evidence does not show that the criteria for a higher rating have been met at any time during the appeal period.  The Board has considered the application of other diagnostic codes in order to afford the Veteran a higher rating, but under 38 C.F.R. § 4.114, a single rating will be assigned under the diagnostic code that reflects the predominant disability picture, and the predominant disability picture is best rated by analogy to a hiatal hernia.  

As the criteria for a higher rating have not been demonstrated throughout the period of the appeal, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).







Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service- connected disability is inadequate. There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required. Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the rating criteria reasonably describe the disability levels and symptomatology. In other words, the Veteran does not experience any symptomatology not already encompassed by the Rating Schedule.

As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate. Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).










ORDER

Service connection for a psychiatric disorder, generalized anxiety disorder with dysthymia and secondary alcohol abuse, is granted.

A rating higher than 10 percent for gastroesophageal reflux disease is denied.  



____________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


